*229ON PETITION FOR REHEARING.
NIXON, P. J. —
In this case, appellant has filed a petition for rehearing and has argued the same with great ardor and insistence.
Upon reconsideration, we are unáble to shut our eyes to the fact that one of the enumerators who took the census in question in the city of Peirce City was prosecuted for a misdemeanor under section 6300 of the Revised Statutes of 1899 for will fully falsifying the returns of such census; that he pleaded guilty to the criminal charge, and at the present term of this court the judgment of conviction was affirmed.
Aside from any question of fraud in the taking of this so-called census, the argument of appellant’s counsel proceeds upon false premises in that he assumes in this case that the county court of Lawrence county and all other courts were required to take judicial notice of the taking of the census in question and the entry of the result on the records of the city. The paramount question is — was there a census taken such as is contemplated by the statutes under section 3028 and section 6300? A mere colorable proceeding on the part of the board of aldermen without any substantial compliance with the law as to the taking of such census for the purpose of defeating the adoption of the Local Option Law in the city of Peirce City would not import any notice of the number of the inhabitants of the city of Peirce City.
A question arose for consideration before the county court of Lawrence county at the-time the petition for the local option election was filed, whether any census, in the legal acceptation of that term had in fact been taken in the city of Peirce City; that is, whether any enumeration was made that could be called a “census” within the meaning of sections 3028 and 6300 of the Revised Statutes of 1899. The “census,” as provided for by these sections of the statutes, can only mean an *230official enumeration of the inhabitants and a public record thereof. “A census is an official enumeration of the inhabitants with details of sex, age, family, etc.” [6 Cyclopedia of Law and Procedure, 725.] A census of the city of Peirce City would be an official enrollment of the inhabitants of said city. Such an enrollment or registration of the people when taken would become a public document to be preserved in the archives of the city where it might be subject to the inspection of all those who were interested. “A census is not merely a sum-total, but an official list containing the names of ail the inhabitants” [City of Huntington v. Cast, 149 Ind. 250, 48 N. E. 1025.] At the time the petition for the local option election was presented to the county court of Lawrence county, they were required to determine as to whether there had been any census taken of the inhabitants of the city of Peirce City — such as in contemplation of law would constitute a census. The result of their investigation is stated in the following finding and order: “The court, after hearing all the evidence offered, finds that the pretended censuses of the city of Peirce City were false, fraudulent and void, and not based upon any list, count or enumeration of the inhabitants of the city of Peirce City.” Such finding by the county court that there had been no legal census taken is conclusive on an appellate court on a collateral attack.
The petition for rehearing is accordingly denied.
All concur.